Citation Nr: 0508397	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Washington, D.C. 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  


FINDINGS OF FACT

It is at least as likely as not that appellant's cervical 
spine disability is the result of an in-service event, 
injury, or occurrence.  


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's cervical 
spine disability was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
further provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, including 
obtaining medical examinations or opinions if necessary.  

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letter of April 2002, the RO 
advised the appellant of the criteria for claims for service 
connection and provided an opportunity to submit any evidence 
pertinent to the claim.  However, in view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

II.  Background and Analysis

The veteran contends that a current cervical spine disorder 
is the result of an injury sustained during active duty 
service.  

The veteran's service medical records do not reveal evidence 
of a cervical spine disorder upon entry into service.  
Records reflect that he was involved in an airplane accident 
in November 1970.  A newspaper record of the accident 
indicated that a commercial DC-8 airplane crashed during 
takeoff.  Forty-six people died in the accident.  A November 
1970 physical examination noted the veteran's complaints of 
back pain.  X-rays revealed a chip fracture of L1, L2, and 
questionably, L3.  

A treatment record dated in March 1971 noted the veteran's 
continued complaints of pain in his back.  He also complained 
of involuntary "jerking" of his head.  The provisional 
diagnosis was back pain, rule out neck injury.  In another 
treatment note, the veteran complained of popping in the neck 
when he turned his head.  A radiographic report appeared 
within normal limits.  

A March 1974 treatment note indicated that the veteran was 
having ear trouble, back and neck pains.  

A discharge examination in June 1975 noted some pain in full 
extension of the back.  The discharge diagnosis was chronic 
lumbar syndrome, status post fractures of L1 and L2 vertebrae 
in 1970.  

During a VA examination in November 1975, the veteran checked 
boxes on a form indicating current or past history of 
symptoms of frequent and severe headaches, dizziness or 
fainting spells, and recurrent back pain.  The examination 
focused on the veteran's low back complaints.  An x-ray noted 
osteoporosis involving the lumbar spine.  

The veteran was afforded a VA contract examination in May 
1996.  The veteran reported a history of neck and back 
injuries during service.  He also reported that he had 
chronic neck and back pain since the injury during service.  
Following a physical examination, he was diagnosed with 
discopathy and facet arthritis at C5-6.  

During a March 2000 VA contract examination, the veteran 
reported a history of headaches and migraines for years, with 
increasing limitation of motion of the cervical part of the 
spinal column.  X-rays noted hyperlordosis of the cervical 
spinal column, ankylosis of cervical vertebrae 1 and 2 and 
spondyloarthrosis of cervical vertebrae 2/3.  The diagnosis 
was cervical cepalgia.  

The veteran underwent a CT scan of his head and neck in 
August 2000.  The report noted a probable prior C1 "burst" 
Jefferson fracture.  Correlation with the veteran's clinical 
history was recommended.  

In a July 2001 letter from Dr. S. T. to Dr. E., Dr. T. stated 
that the veteran had suffered with cervical spinal column 
pains since an airplane crash in 1969.  

In an April 2002 letter from Dr. E., the physician opined 
that the veteran suffered several injuries as a result of an 
airplane crash during service.  In pertinent part, the 
physician note that the veteran sustained a Jefferson 
fracture at the cervical spinal column.  

An x-ray of the cervical spine in May 2002 noted likely C4-5 
neuroforaminal stenosis.  The odontoid process could not be 
visualized upon examination.  

The veteran and his spouse testified during a hearing at the 
RO in October 2002.  In describing the airplane accident in 
November 1970, the veteran he was struck in the head by an 
overhead rack.  He stated that he was knocked out for a 
couple of seconds.  Thereafter, his seat was ripped from the 
plane and he landed on the ground on top of another 
passenger.  Following the accident he had pains in his back 
and neck.  He stated that he had difficulty sleeping in the 
years that followed.  He stated that upon x-ray examination 
in 1999, he realized that his continuing neck problems were 
due to the accident in service.  

The veteran's spouse testified that the veteran complained of 
neck pain following the accident in February 1971.  She 
reported that the veteran was frequently stiff after waking 
with neck pain.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for service connection for 
a cervical spine disability are met.  

Medical evidence, as noted above, reflects that the veteran 
has a current cervical spine disability.  Accordingly, a 
current disability exists.  The question remains, however, as 
to whether there is a medical relationship, or nexus, between 
the veteran's current cervical spine disability and service.  
The Board finds that, in this case, the overall evidence, to 
include the veteran's assertions, tends to establish that 
such a relationship exists.  

The Board notes, initially, that the veteran's service 
medical records document complaints of neck pain following 
the airplane crash in service.  At such time, the veteran 
complained of involuntary jerking of his head.  Later, he 
complained of feeling a popping sensation whenever he would 
turn his head.  

The veteran has testified that he has had neck pains since 
the accident in service.  His assertions were corroborated by 
the lay testimony from his spouse, who observed the veteran's 
neck complaints in early 1971.  The Board notes that the 
veteran and his spouse as laypersons without the appropriate 
medical training and expertise are not competent to render a 
probative opinion on a medical matter (see e.g., Bostain v. 
West, 11 Vet. App. 124,  127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492  (1992)); nonetheless, they are 
competent to assert the occurrence of in-service event, such 
as the in-service injury he claims here.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).   

Moreover, the VA contract examiner in March 2000 noted a 
continuity of cervical spine symptomatology since service.  
In the July 2001, the veteran's treating neurologist linked 
his current cervical spine condition to service.  Later, in 
April 2002, the veteran's treating physician opined that the 
veteran sustained a Jefferson fracture of the cervical spinal 
column during service.  While the Board is not required to 
accept a medical opinion based on the veteran's own reported 
history (see, e.g., Wood v. Derwinski, 1 Vet. App. 90 
(1991)), here, the opining physicians have not only found 
such history to be credible, but consistent with the medical 
development of cervical spine disorder.  

The Board notes that there is no contrary evidence or medical 
opinion of record.  In view of the above-referenced medical 
evidence, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for a grant of service 
connection for a cervical spine disability have been met. 


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for a cervical spine disability is 
granted.



	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


